Citation Nr: 0302286	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code for courses 
not approved by the State Approving Agency.

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

Verification of the dates of the veteran's active service is 
not presented in the record that was transferred to the Board 
of Veterans' Appeals (Board) by the agency of original 
jurisdiction.

This matter comes before the Board on appeal of a December 
1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


REMAND

On the VA Form 9 that she submitted in March 1999, the 
appellant indicated that she desired a hearing before a 
member of the Board at the RO.  Such a hearing has not been 
held.  Accordingly, the claim must be remanded so that the RO 
may schedule the appellant for the requested hearing.  
38 C.F.R. § 19.9 (2002).

On remand, the RO should also associate with the file that 
was transferred to the Board the education folder and all 
original documents pertaining to the appellant's claim.  If 
the additional documents do not include one verifying the 
veteran's active service, the RO must obtain that 
verification.

In addition, the appellant's mailing address has been stated 
inconsistently in the record at different times.  Before 
sending the appellant the notices required by this Remand, 
the RO should ensure that the appellant's correct mailing 
address has been obtained and that a statement of that 
mailing address, correct as to each item, is associated with 
the claims folder.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should associate with the 
folder the education folder and all 
original documents pertaining to the 
appellant's claim, to include 
documentation of the dates of the 
veteran's military service.

2.  If the additional documents that are 
associated with the folder do not include 
one verifying the dates of the veteran's 
active service, the RO should contact the 
National Personnel Records Center (NPRC) 
or other appropriate agency, federal or 
state, and obtain the veteran's Form DD-
214 or other verification of the 
veteran's dates of active service.

3.  The RO should ensure that the 
appellant's correct mailing address has 
been obtained and that a statement of 
that mailing address, correct as to each 
item, is associated with the claims 
folder.

4.  After taking the actions requested in 
the paragraphs above, the RO should 
schedule a hearing for the appellant 
before a member of the Board at the RO.

Upon completion of the requested actions, the RO should 
return the case to the Board for further appellate 
consideration, if otherwise in order, following appropriate 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




